     Case 1:19-cv-00290-MAC Document 1 Filed 07/03/19 Page 1 of 6 PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                             OF THE EASTERN DISTRICT OF TEXAS
                                    BEAUMONT DIVISION

 NORBERTO RAMIREZ,                                     §
     Plaintiff,                                        §
                                                       §
 v.                                                    §                        1:19-cv-290
                                                              Civil Action No: ______________
                                                       §
 WESTON INSURANCE COMPANY,                             §
     Defendant.                                        §

             DEFENDANT WESTON INSURANCE COMPANY’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Weston Insurance Company

(“Weston”) files this Notice of Removal and respectfully shows:

                                                  I.
                                           BACKGROUND

A.      The Parties

        1.     Plaintiff Norberto Ramirez is (and at the time this action was filed was) an

individual who is a resident and citizen of Jefferson County, Texas.

        2.     Defendant Weston is (and at the time this action was filed was) a Florida

corporation with its principal place of business in Florida. Therefore, it is a citizen of Florida.

B.      The Action

        3.     This is an insurance dispute concerning alleged Hurricane Harvey storm damage to

Plaintiff’s residential property located in Jefferson County.

        4.     On September 5, 2018, Plaintiff commenced this suit in an action styled Norberto

Ramirez v. Weston Insurance Company, Cause Number B-202382, in the 60th Judicial District

Court of Jefferson County, Texas.




DEFENDANT WESTON INSURANCE COMPANY’S NOTICE OF REMOVAL                                                1
     Case 1:19-cv-00290-MAC Document 1 Filed 07/03/19 Page 2 of 6 PageID #: 2



         5.     Plaintiff alleges causes of action against Weston for (1) breach of contract, (2)

violations of Chapter 542 of the Texas Insurance Code, and (3) violations of Chapter 541 of the

Texas Insurance Code. [See Pl’.s Pet. ¶¶ 14–21.]

         6.     According to Plaintiff’s state court petition, “Plaintiff currently seeks monetary

relief over $100,000, but no more than $200,000 . . . .” [See Pl.’s Pet. ¶ 4.]

         7.     Weston’s registered agent was served with the state court petition on June 24, 2019.

Weston timely filed an answer in the state court action on July 3, 2019. [See Def.’s Answer.]

Because the parties are completely diverse, Weston has properly removed this action to federal

court.

                                             II.
                                       REMOVAL IS PROPER

         8.     This is a civil action over which this Court has original jurisdiction pursuant to 28

U.S.C. § 1332, and is one which may be removed to this Court pursuant to 28 U.S.C. § 1441

because it is an action between citizens of different states wherein the matter in controversy

exceeds the sum of $75,000.00, exclusive of interest and costs.

A.       Complete Diversity of Citizenship Exists Between the Parties

         9.     Removal is proper under 28 U.S.C. § 1332(a) because there is currently complete

diversity of citizenship and complete diversity existed on the date the state court case was filed.

         10.    Here, Plaintiff is an individual who is a resident and citizen of Jefferson County,

Texas. Weston is a Florida corporation whose principal place of business is in Florida.

B.       The Amount in Controversy Requirement Is Satisfied

          11.   The petition provides that “Plaintiff currently seeks monetary relief over $100,000,

but no more than $200,000 . . . .” [See Pl.’s Pet. ¶ 4.] Although Weston disputes liability and

damages, it is evident from Plaintiff’s live pleading that Plaintiff purports to allege claims for



DEFENDANT WESTON INSURANCE COMPANY’S NOTICE OF REMOVAL                                                2
      Case 1:19-cv-00290-MAC Document 1 Filed 07/03/19 Page 3 of 6 PageID #: 3



monetary relief that, if granted, would exceed $75,000.00. Therefore, the amount in controversy

exceeds the $75,000.00 threshold required to invoke this Court’s jurisdiction. 28 U.S.C. § 1332(a).

C.         Removal Is Timely

           12.       Under federal law, “notice of removal of a civil action or proceeding shall be filed

within 30 days after the receipt by the defendant, through service or otherwise, of a copy of the

initial pleading setting forth the claim for relief upon which such action or proceeding is based . .

. .” 28 U.S.C. § 1446(b)(1).

           13.       Here, removal is timely. Weston files this Notice of Removal within the thirty-day

time period required by 28 U.S.C. § 1446(b)(1). Accordingly, removal of this action is timely.

D.         Venue Is Proper

           14.       Venue is proper in the United States District Court for the Eastern District of Texas,

Beaumont Division, under 28 U.S.C. §§ 124(c)(2) and 1446(a) because it is the district and division

within which such state court action is pending.

E.         Removal Is Procedurally Proper

           15.       Pursuant to 28 U.S.C. § 1446(a) and Local Civil Rule 81, the following are being

attached in an appendix and/or filed simultaneously herewith:

                     a. A list of all parties in the case, their party type (e.g., plaintiff, defendant,
                        intervenor, receiver, etc.) and current status of the removed case (e.g., pending,
                        dismissed) (see Tab 1);

                     b. A civil cover sheet;1

                     c. A certified copy of the state court docket sheet (see Tab 2);

                     d. A copy of all pleadings that assert causes of action (e.g., complaints, amended
                        complaints, supplemental complaints, petitions, counter-claims, cross-actions,
                        third party actions, interventions, etc.) (see Tab 32);


1
    The civil cover sheet is being filed separately.
2
    Tab 3 contains all pleadings, answers, process, and orders, if any, on file in the state court action.


DEFENDANT WESTON INSURANCE COMPANY’S NOTICE OF REMOVAL                                                       3
  Case 1:19-cv-00290-MAC Document 1 Filed 07/03/19 Page 4 of 6 PageID #: 4



               e. All answers (see Tab 3);

               f. A copy of all process and orders served upon the party removing the case to this
                  court as required by 28 U.S.C. § 1446(a) (see Tab 3);

               g. A complete list of attorneys involved in the action being removed, including
                  each attorney’s bar number, address, telephone number, and party or parties
                  represented by that attorney (see Tab 4);

               h. A record of which parties have requested jury trial (this information is in
                  addition to filing a separate jury demand pursuant to Local Rule CV-38(a)) (see
                  Tab 5); and

               i. The name and address of the court from which the case was removed (see Tab
                  6).

         16.   Pursuant to 28 U.S.C. § 1446(d), promptly after Weston files this Notice of

Removal, written notice of the filing will be given to Plaintiff, the only adverse party.

         17.   Pursuant to 28 U.S.C. § 1446(d), promptly after Weston files this Notice of

Removal, a true and correct copy will be filed with the Clerk of the Jefferson County District

Court.

                                              III.
                                           CONCLUSION

         18.   Because the amount in controversy exceeds $75,000.00 and complete diversity of

citizenship exists, this Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, and the

action is properly removed pursuant to 28 U.S.C. § 1441.

         19.   Defendant Weston Insurance Company respectfully requests for the United States

District Court for the Eastern District of Texas, Beaumont Division, to accept and file this Notice

of Removal, assume jurisdiction of this action, and issue all such further orders as may be

necessary.




DEFENDANT WESTON INSURANCE COMPANY’S NOTICE OF REMOVAL                                              4
  Case 1:19-cv-00290-MAC Document 1 Filed 07/03/19 Page 5 of 6 PageID #: 5



                                          Respectfully submitted:

                                          By: /s/ Stephen Pate w/Permission
                                             Stephen Pate
                                             Attorney-in-Charge
                                             State Bar No. 15566500
                                             spate@cozen.com
                                             COZEN O’CONNOR
                                             LyondellBasell Tower
                                             1221 McKinney, Suite 2900
                                             Houston, TX 77010
                                             Telephone: (832) 214-3957
                                             Telecopier: (832) 706-3423

                                              -and-

                                              /s/ Donnie M. Apodaca, II
                                              Donnie M. Apodaca, II
                                              State Bar No. 24082632
                                              dapodaca@cozen.com
                                              COZEN O’CONNOR
                                              1717 Main Street, Suite 3100
                                              Dallas, Texas 75201-7335
                                              Telephone: (214) 462-3000
                                              Telecopier: (214) 462-3299

                                          ATTORNEYS FOR WESTON INSURANCE COMPANY




DEFENDANT WESTON INSURANCE COMPANY’S NOTICE OF REMOVAL                             5
  Case 1:19-cv-00290-MAC Document 1 Filed 07/03/19 Page 6 of 6 PageID #: 6



                                CERTIFICATE OF SERVICE

       This certifies that, on July 3, 2019, a true copy of the foregoing was served on the following

counsel of record via e-mail pursuant to Local Rule CV-5(d) the Federal Rules of Civil Procedure:


       James Willis
       jwillis@dalyblack.com
       Richard D. Daly
       rdaly@dalyblack.com
       ecfs@dalyblack.com
       Daly & Black, P.C.
       2211 Norfolk St., Suite 800
       Houston, Texas 77098
       Attorneys for Plaintiff




                                              /s/ Donnie M. Apodaca, II
                                              Donnie M. Apodaca, II




DEFENDANT WESTON INSURANCE COMPANY’S NOTICE OF REMOVAL                                             6
